Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C (Figures 3A-3B) in the reply filed on 7/11/2022 is acknowledged.
Claims 2-5,7-8,10-11,18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
Note claims 7 and 18 were noted as readable on the elected invention, but appear drawn to Species B (Figures 2A-2B) or Species F (Figures 6A-6B).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 defines an actuator comprising a sleeve while also requiring the actuator configured to drive the sleeve.  If the sleeve is the actuator, it is unclear how the sleeve is configured to drive itself.  Claim 17 depends from claim 16 and includes the limitations above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,9,12-17,19,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lashinski et al. USPUB 20180228610.
Regarding claims 1 and 19, Lashinski discloses (Figures 1-7d) an implant comprising frame having proximal and distal ends and adjacent struts joined at an apex, and a sleeve (70, Fig 7a-d) disposed about the apex configured to apply force to the frame at one or more contact points, and including a resiliency feature to reduce stress at the contact points.
Regarding claims 6,9,12,17,20 see Figure 7a-d showing plurality of linear slots.
Regarding claims 13 and 15, Figure 7a-d shows at least two slots of different length, width, extent and pattern (4 slots at bottom and 2 slots at top around 72)
Regarding claim 14, at least two slots are disposed on opposing sides or a common side of the sleeve.
Regarding claim 16, the implant is configured for delivery through a catheter (abstract) and actuators push the sleeve over the apex (Figures 5-6).
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774